Bell, Chief Judge.
This is an appeal from the final order of a juvenile court terminating the parental rights of the appellant, the natural father, to his three children. The petition alleged that the children were abandoned by their father and that they were deprived. After a hearing, the court ordered the termination of the parental rights of appellant. In its order, the court made findings of fact but made no conclusions of law that the children had been abandoned or deprived. Held:
Code Ann. § 24A-3201 (a) provides in pertinent part that the court may terminate parental rights if: (1)".. .the parent has abandoned the child; (2) the child is a deprived child and the court finds that the conditions and causes of the deprivation are likely to continue. . .” Explicit conclusions of law conforming to the statute are required in these termination of parental rights cases. Crook v. Ga. Dept. of Human Resources, 137 Ga. App. 817 (224 SE2d 806). The appellate court may not supply by implication a finding of deprivation or abandonment. Crook, supra. Therefore, the appeal is remanded with direction that the trial court vacate the judgment, make appropriate findings of fact, conclusions of law, and then enter a new judgment from which the losing party may enter another appeal.

Appeal remanded with direction.


Shulman and Birdsong, JJ., concur.